                                                                                        FILED
                                                                               2019 Jun-03 PM 12:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

WILLIE JENNINGS,                          )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )    1:18-cv-01950-RDP-SGC
                                          )
JOHNNY HAMLIN, et al.,                    )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      The Magistrate Judge filed a report on May 7, 2019, recommending this action

be dismissed without prejudice for lack of prosecution. (Doc. 11). Although the

Magistrate Judge advised Plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Report and Recommendation, the Magistrate Judge’s report

is ADOPTED and the recommendation is ACCEPTED. Therefore, this action is

due to be dismissed without prejudice for lack of prosecution.

      A Final Judgment will be entered.

      DONE and ORDERED this June 3, 2019.



                                      _________________________________
                                      R. DAVID PROCTOR
                                      UNITED STATES DISTRICT JUDGE
